KENNARD, J., Dissenting.
I dissent.
This case does not present an issue of whether disciplinary action may be taken against a teacher for sexual misconduct that occurred more than four years before an accusation of such misconduct was made. Rather, the question presented here is whether the action may be taken by a school district or only by the commission on teacher credentialing (hereafter Commission). I would respect the Legislature’s clear and unambiguously stated policy decision that such actions are to be taken only by the Commission.
*236The Legislature has established two separate but interrelated systems for addressing misconduct by a credentialed teacher. The first grants school boards the authority to suspend or dismiss a teacher. (Ed. Code, § 44932 et seq.) The second authorizes the Commission to admonish a teacher, to publicly reprove a teacher, or to suspend or revoke a teacher’s credential. (Id., § 44242.5 et seq.)
The Legislature’s grant of authority to school boards to suspend or dismiss a teacher is limited to matters occurring within four years of the filing of a notice of charges. Education Code section 44944, subdivision (a)(5) so provides: “No testimony shall be given or evidence introduced relating to matters that occurred more than four years prior to the date of the filing of the notice. . . . [N]o decision relating to the dismissal or suspension of any employee shall be made based on charges or evidence of any nature relating to matters occurring more than four years prior to the filing of the notice.” (Italics added.)
The Legislature’s grant of authority to the Commission, however, is not so limited. Education Code section 44242.7, subdivision (a) provides: “Any allegation of an act or omission by the holder of a credential, except for an allegation that involves sexual misconduct with a minor or recurring conduct resulting in a pattern of misconduct, shall be presented to the [Commission’s] Committee of Credentials for initial review within four years from the date of the alleged act or omission, or within one year from the date the act or omission should reasonably have been discovered.” (Italics added.) A school district, as the credentialed teacher’s employer, is specifically authorized to present such allegations to the Commission. (Ed. Code, § 44242.5, subd. (b)(3)(A), (4).)
The wording of these statutes is so clear and their meaning so plain that no statutory construction is needed or warranted. As noted earlier, a school district’s authority to impose professional discipline on a teacher based on evidence or charges of any nature is limited to matters occurring no more than four years before the charges were initiated. The Commission may, however, take action as to any allegation of sexual misconduct with a minor without any time limitation. (Ed. Code, § 44242.7, subd. (a); In re R.G. (2000) 79 Cal.App.4th 1408, 1417 [94 Cal.Rptr.2d 818].) The conclusion that the *237Legislature made the Commission the exclusive forum for disciplinary actions involving allegations of teacher sexual misconduct more than four years old is unavoidable.
Also unavoidable is the conclusion that the Legislature’s decision was an intentional, considered one and not the result of inadvertence. Senate Bill No. 941 (1993-1994 Reg. Sess.) was introduced in 1993 to amend Education Code section 44944, subdivision (a), the statute governing school district actions, to create an exception to the four-year limitation for cases involving allegations of sexual abuse or molestation of a minor. (Stats. 1994, ch. 681, § 3, p. 3292.) But the Legislature never enacted Senate Bill No. 941. Instead, it enacted Senate Bill No. 1843, a measure that added to the Education Code section 44242.7, which exempts allegations of sexual misconduct with a minor from the four-year limitation in Commission proceedings. (Sen. Bill No. 1843 (1993-1994 Reg. Sess.) § 3.) Thus, as the Court of Appeal correctly observed: “The legislative materials show, in fact, that the lawmakers declined to exempt allegations of sexual misconduct from section 44944’s prohibitions and, instead, enacted provisions dealing with the topic in the credential revocation scheme.”
The Legislature has made a decision and expressed that decision in clear and unmistakable language. Whether the members of this court agree or disagree with the Legislature’s decision is irrelevant. “The judiciary, in reviewing statutes enacted by the Legislature, may not undertake to evaluate the wisdom of the policies embodied in such legislation; absent a constitutional prohibition, the choice among competing policy considerations in enacting laws is a legislative function.” (Superior Court v. County of Mendocino (1996) 13 Cal.4th 45, 53 [51 Cal.Rptr.2d 837, 913 P.2d 1046].) Whatever the applicability, scope, and efficacy of the doctrine of equitable estoppel may be in cases not involving allegations of teacher sexual misconduct more than four years old, in my view it may not be invoked to nullify a decision by the Legislature to vest authority over such cases more than four years old in the Commission and not in school districts.
*238The majority suggests that unless school districts are, contrary to the Legislature’s decision, given authority to discipline a teacher for sexual misconduct with a minor occurring more than four years before the notice of charges is filed, a school district will be powerless, no matter how compelling the evidence, to take any action against the teacher. (Maj. opn., ante, at p. 235.) Not so. A school district that learns of a teacher’s sexual misconduct with a minor more than four years earlier may immediately suspend the teacher while it presents those charges to the Commission. (Ed. Code, §§ 44242.5, subd. (a)(3)(A), 44939.) Moreover, the Legislature could reasonably decide that the Commission’s power to suspend or revoke a teaching credential is the most effective means of ensuring that the teacher will be denied access to students in districts statewide who might otherwise become potential molest victims.
I would affirm the judgment of the Court of Appeal.